Plaintiff in error was tried at the January, 1911, term of the county court of Caddo county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and was adjudged to pay a fine of two hundred dollars and be confined in the county jail for a period of thirty days. At the trial Ben Ford was jointly charged with Dishon, and the appeal was originally perfected by both parties. Later Ford withdrew his appeal and the case was submitted as to Dishon. We have carefully considered the record and briefs of both parties, and are of the opinion that substantial justice requires that the judgment of the trial court be affirmed. The judgment is affirmed.